 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00237-JAM
11                                 Plaintiff,            STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                          SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         ORDER
13   CURTIS DALE SAWYER,
14                                 Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on May 11, 2021. Docket No.
20 114. The government’s response is due on May 26, 2021, with any reply from the defendant due on

21 June 4, 2021. Docket No. 116.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)        The government’s response to the defendant’s motion to be filed on or before
28          June 17, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
 1                 b)        The defendant’s reply to the government’s response to be filed on or before July

 2          1, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: May 26, 2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
 7

 8                                                            /s/ MATTHEW D. SEGAL
                                                              MATTHEW D. SEGAL
 9                                                            Assistant United States Attorney

10

11    Dated: May 26, 2021                                     /s/ MICHAEL LONG
                                                              MICHAEL LONG
12                                                            Counsel for Defendant
                                                              CURTIS DALE SAWYER
13

14
                                                      ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)     The government’s response to the defendant’s motion, Docket No. 114, is due on or
18
     before June 17, 2021;
19
            b)     The defendant’s reply to the government’s response, if any, is due on July 1, 2021.
20

21
            IT IS SO FOUND AND ORDERED this 27th day of May, 2021.
22

23

24                                                     /s/ John A. Mendez
25                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
26

27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
